Citation Nr: 0509602	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  98-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1998 rating 
decision, by the Jackson, Mississippi, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  A rating action in September 1998 
confirmed the denial of service connection for PTSD.  

The case came before the Board in December 2001.  On December 
20, 2001, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C.  A transcript of the 
hearing is of record.  

Following the hearing, the Board determined that further 
development was required to properly evaluate the veteran's 
claim of entitlement to service connection for PTSD.  In May 
2002, the Board undertook additional development with regard 
to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  The 
veteran and his representative were notified of the 
additional development by letter of September 2002.  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in August 2003, the 
Board remanded the case to the RO for further development.  
Following the requested development, a supplemental statement 
of the case (SSOC) was issued in January 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The evidentiary record does not establish that the 
veteran was engaged in combat with the enemy.  

3.  The veteran's claimed in-service stressors have not been 
verified.  

4.  The diagnoses of PTSD in the claims folder are not based 
on verified stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(a), 3.304(d), 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
August 2001 and July 2004.  He was also notified by the 
rating decisions of February 1998 and September 1998; the 
statement of the case dated in October 1998; the August 2003 
Board remand; and the supplemental statements of the case 
dated in December 1999, October 2000, October 2001, and 
January 2005.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The August 2001 and July 2004 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issue addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in the above-cited letters was not given prior to 
the adjudication of the claims, the notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).  

In this regard, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Under 
the circumstances of this case, the Board finds that the 
intent and purpose of the VCAA were satisfied by the notice 
given to the veteran, and he was not prejudiced by any defect 
in the timing of that notice.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all medical and other evidence cited by 
the veteran as relevant to his claim either has been obtained 
or, if not, is unobtainable.  

There are several diagnoses of PTSD.  In this case the 
determinative issue is whether or not the veteran was exposed 
to a verifiable stressor.  The RO has obtained the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC) and information from the U.S. Armed Services 
Center for Unit Records Research (CURR) in an attempt to 
verify the veteran's claimed PTSD stressors from Vietnam.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


II.  Factual Background.

The veteran served on active duty from September 1969 to May 
1971.  His DD Form 214 (Report of Transfer or Discharge) 
reveals that he was awarded the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
and the Bronze Star Medal.  The DD Form 214 also shows that 
the veteran had a military occupational specialty (MOS) as a 
clerk typist.  The service medical records are negative for 
any complaints, findings or diagnosis of a psychiatric 
disorder.  

Post service medical records, including VA as well as private 
treatment reports, dated from July 1971 through August 1997, 
are completely silent with respect to any complaints, 
findings or diagnoses of a psychiatric disorder.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-4138) was received in November 1997.  Submitted 
in support of his claim was a PTSD questionnaire, dated in 
January 1998, wherein he indicated that he was assigned to 
the Headquarters Company of the 29th General Support Group.  
The veteran indicated that his unit came under hostile fire 
in Saigon around February 1971.  The veteran indicated that 
he had taken Captain Tom Milkasen to Tan Son Nhut to board a 
flight, and he was instructed to wait until the captain 
boarded the plane.  They were surrounded by all sorts of 
incoming artillery and sniper fire.  The veteran indicated 
that they were fortunately rescued by a Vietnamese 'mamason,' 
who allowed them to pull their jeep into her hooch, closed 
the door and would not allow anyone in.  The veteran also 
reported serving on Guard duty on the perimeter in Long Binh 
in 1970/1971, when his unit came under attack by Viet Cong 
snipers.  The veteran indicated that they checked up on the 
next bunker, but received no response.  He subsequently 
received permission to go to that bunker; upon arriving, one 
of the guys was lying on the lookout table with his chest 
open and bleeding profusely, and another was lying in a 
corner of the bunker with the lower part of his back busted 
open like a tomato.  The veteran reported yet another 
incident, which occurred while in Cambodia in 1971.  The 
veteran indicated that he went out with the inspection team 
to inspect some of their support area; upon landing, they 
immediately came under ground fire.  They had to quickly 
maneuver back onto the chopper and leave the area.  

VA treatment reports, dated from August 1997 through October 
1998, show that the veteran received ongoing clinical 
evaluation for several disabilities, including a psychiatric 
disorder diagnosed as PTSD.  Among these records is the 
report of a VA compensation examination, conducted in January 
1998, at which time the veteran reported several incidents 
that occurred in service, which he considered to be traumatic 
experiences.  The incidents reported are similar to those 
reported in the PTSD questionnaire cited above.  Following a 
mental status examination, the veteran was diagnosed with 
dysthymic disorder, polysubstance abuse, and post-traumatic 
stress disorder (PTSD) traits.  The veteran was admitted to a 
VA hospital in April 1998, when he came seeking help for 
symptoms associated with his PTSD.  Following a mental status 
examination, it was determined that the veteran met the full 
criteria for PTSD, and would be afforded ongoing outpatient 
therapy.  The discharge diagnosis was PTSD.  

Another PTSD questionnaire was completed by the veteran in 
November 1998, wherein he recalled an incident that occurred 
in September 1970, when he was on guard duty on the bunker 
line in Long Binh, Saigon.  He stated that there was a 
Vietcong sniper that had gotten in the bunker next to his 
bunker, and two soldiers were shot.  The veteran indicated 
that he has had nightmares of running and not knowing where 
to go.  

VA medical records, dated from December 1997 through December 
2000, reflect ongoing evaluation and treatment for several 
disabilities, including symptoms of PTSD.  During a clinical 
visit in August 2000, the veteran reported nightmares and 
intrusive thoughts of Vietnam-related events, which were 
distressing to him.  The pertinent diagnosis was PTSD.  He 
was admitted to a hospital for a five-week PTSD program in 
November 2000.  

At his videoconference hearing in December 2001, the veteran 
indicated that he was in Vietnam for 13 months and 3 weeks; 
he was attached to the Headquarters General of the 29th 
General Support Group.  The veteran indicated that while his 
MOS was that of a clerk typist, his job was that of a 
security courier.  He also pulled guard duty, tower duty once 
a week, and bunker guard once a week.  The first stressor 
occurred when he arrived in Vietnam on March 13, 1970 (or 
perhaps March 14, 1970).  He stated that it took them a very 
long time to land, because the plane came under fire; they 
received incoming mortar fire.  Another incident occurred one 
day when he walked in a bunker to pull guard duty; there was 
a sand viper sitting there.  The only reason it did not 
strike was because it had just eaten something.  The veteran 
also reported another incident that occurred when two 
soldiers were shot in a bunker next to his.  The veteran did 
not know the names of those soldiers.  He noted that this 
incident occurred approximately six months after he had been 
in Vietnam, probably around September to November 1970; and, 
it occurred around Long Binh's perimeter.  The veteran also 
reported taking Captain [redacted] to the Tan Son Nhut Air Field; 
while there, they went to the Tan Son Nhut morgue.  The 
veteran testified that he still has nightmares of that event.  

In a statement, dated in February 2002, the veteran reported 
visiting a morgue in Tan son Nhut, which was a morgue full of 
dead bodies.  The veteran also reported going to a fire 
support base in Cambodia; they had to jump back on the 
chopper, because they came under mortar and sniper attack.  
The veteran indicated that this incident occurred around 
March 1971.  The veteran indicated that he still has 
nightmares about that incident.  

In September 2002, the RO obtained the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC), which confirm his military occupational specialty 
(MOS) as a clerk typist.  Those records confirmed that the 
veteran was attached to the Headquarters, 29th General 
Support Group; and, he was assigned to a tour in Vietnam from 
March 14, 1970, to May 2, 1971.  The records also indicate 
that the veteran was awarded the Bronze Star Medal, for 
meritorious service in connection with military operations 
against a hostile force.  These records also indicate that 
the veteran was involved in an unnamed campaign but do not 
provide any further information with respect to his duty 
assignment.  

In a September 2003 letter, with attachments, the U.S. Armed 
Services Center for Unit Records Research (CURR) responded to 
a request to verify the veteran's claimed PTSD stressors from 
Vietnam.  CURR forwarded a copy of a chronological sequence 
of events of enemy activity and damage during the period from 
April 1, 1968, to March 31, 1970, for the 369th Signal 
Battalion.  CURR reported that there was evidence that Bien 
Hoa came under a 20-minute mortar attack on March 12, 1970.  
Also attached was a chronology of VC/NVA attacks on the Ten 
Primary USAF operating bases in Vietnam, during the period 
from 1961 to 1973.  

In a memorandum, prepared in January 2005, a VA official 
determined that the U.S. Air Force Historical Records show 
attacks at the Bien Hoa Airfield on February 27, 1970, and on 
April 1, 1970, well before and after the veteran arrived in 
Vietnam.  It was further noted that the second attack did not 
involve the veteran because his unit, the 29th General 
Support Group, was assigned to Long Binh, Vietnam.  It was 
concluded that the evidence was insufficient to support the 
occurrence of a combat stressor.  


III.  Legal analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2004).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the veteran initially filed his claim 
for service connection for PTSD required a "clear" diagnosis 
of PTSD; that requirement has since been eliminated.  As 
regards the first of the three regulatory criteria, the 
revised version requires only a diagnosis rendered in 
accordance with 38 C.F.R.§ 4.125(a), which incorporates the 
provisions of the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330- 
10332 (March 7, 2002).].  

In this case there are several diagnoses of PTSD.  In fact, 
on the occasion of a VA examination in January 1998, the 
veteran reported that he was involved in combat situations, 
and the VA psychiatric examiner accepted the veteran's 
account of his in-service experiences as supporting a 
diagnosis of post-traumatic stress disorder.  However, 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his ... experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept the 
veteran's uncorroborated account of his experiences.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

In this case the determinative issue is whether or not the 
veteran was exposed to a verifiable stressor.  Here, the 
Board finds that there is no independent evidence to 
corroborate the veteran's reported combat and noncombat 
stressors.  The record does not reveal that the veteran 
served in combat.  The record fails to show that the veteran 
received the Combat Infantryman Badge, or any other award 
that would indicate exposure to combat.  Although the veteran 
received the Bronze Star Medal, there is no indication that 
it was awarded for combat; his personnel records simply 
indicated that it was "for meritorious service in connection 
with military operations against a hostile force."  Because 
the veteran has not been shown to have engaged in combat, 
credible supporting evidence showing that his claimed in-
service stressors actually occurred is required for him to 
prevail under 38 C.F.R. § 3.304(f).  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

Moreover, although the veteran has been requested by the RO 
on several occasions to provide specific details regarding 
his alleged stressors, including dates, places, unit names, 
and names of others involved, he has not been able to provide 
the requested details.  At his December 2001 hearing, the 
veteran testified that he could not remember the names of the 
soldiers who were killed in a bunker in Long Binh.  The 
veteran also reported being in a helicopter in Cambodia which 
was subjected to mortar and sniper fire; however, without 
names, units, locations and more specific dates, USASCURR was 
not able to verify the stressor.  While he reported that a 
rocket and mortar attack prevented his commercial airline 
from landing on March 13, 1970, the personnel records reflect 
that the veteran was assigned to Vietnam beginning on March 
14, 1970, and that the Bien Hoa Airfield was attacked on 
March 12, 1970.

In summation, the diagnoses of service-related post-traumatic 
stress disorder are unsupported by the record, based as they 
were on unreliable and unverified information provided by the 
veteran.  As such, without a confirmed in-service stressor, 
such diagnoses are not valid for compensation purposes.  As 
noted in Swann, 5 Vet. App. 233, the examiner's diagnosis can 
be no better than the facts alleged by the veteran.  Because 
the diagnoses were based upon an unverified factual premise, 
they have no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Since there is no competent evidence of a 
verifiable stressor that would serve as a basis for a 
diagnosis of post-traumatic stress disorder that is related 
to military service, the claim must be denied.  

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


